Citation Nr: 0632871	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, chest 
pain, and shortness of breath.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for tension headaches.


10.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to March 
2002.  

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the Regional Office 
(RO) in Columbia, South Carolina in October 2002.  

The veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge in July 2006.  The 
veteran raised the issue of entitlement to service connection 
for sleep apnea in the course of the hearing.  See hearing 
transcript (transcript), at page three.  This matter is 
referred to the RO for all appropriate action.


For the reasons outlined below, this appeal, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection has been 
accomplished.

2.  Sarcoidosis is not shown to have been manifested in 
service and is not shown to be present; the veteran is not 
currently shown to have any medically confirmed cardiac or 
pulmonary disability (to include complaints of chest pain and 
shortness of breath) that is attributable to his military 
service.  

3.  Left ear hearing loss was not manifested inservice; 
sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and it is 
not shown that the veteran currently has a left ear hearing 
loss disability.

4.  Tinnitus is not shown to have been manifested inservice 
and is not currently shown to be present.

5.  A bilateral knee disorder is not shown to have been 
manifested inservice and is not currently shown to be 
present.

6.  The veteran is not currently shown to have any medically 
confirmed bilateral ankle disability that is attributable to 
his military service.

7.  The veteran is not currently shown to have any medically 
confirmed low back disability that is attributable to his 
military service.

8.  A left shoulder disorder is not shown to have been 
manifested in service and is not currently shown to be 
present.


CONCLUSIONS OF LAW

1.  A disability manifested by sarcoidosis, chest pain, or 
shortness of breath was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

2.  Left ear hearing loss was not incurred or aggravated 
inservice, and left ear sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

4.  A bilateral knee disability was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

5.  A bilateral ankle disability was not incurred or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

6.  A low back disability was not incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

7.  A left shoulder disability was not incurred or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in June 2002 correspondence and 
a July 2003 statement of the case (SOC), fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claims for service connection; thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  He did not.  Therefore, the actions taken by VA have 
cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Basis

Review of the veteran's service medical records shows that in 
the course of the veteran's May 1993 service enlistment 
examination left ear hearing testing revealed that pure tone 
thresholds, in decibels, were 10, 5, 10, 10, and 10 decibels 
(dB) at the 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
frequencies.  He complained of left foot pain in June 1994; 
moderate ankle sprain was diagnosed.  A June 1994 health 
record notes a diagnosis of status post left ankle sprain.  
The veteran complained of a left ankle sprain in June 1994.  
No fracture was shown.  He complained of back pain in 
September 1996; examination showed no back pathology.  A July 
1997 preventative medicine services report shows that the 
veteran denied having ringing in his ears.  A September 2000 
audiology evaluation report shows that left ear hearing 
acuity was within normal limits.  He complained of atypical 
chest pain in August 2001; CT [computed tomography] 
examination showed normal chest findings.  An August 2001 
internal medicine clinic report shows a diagnosis of atypical 
chest pain; the examiner opined that he doubted a cardiac-
related etiology.  Stress testing accomplished in August 2001 
reported no symptoms of chest pain or shortness of breath.  
Costochrondritis was diagnosed in October 2001.  An October 
2001 internal medicine clinic report includes a diagnosis of 
atypical chest pain, and noted that no etiology was found.  A 
December 2001 primary care note includes a diagnosis of chest 
pain and dyspnea on exertion.  A December 2001 physical 
therapy note shows that the veteran complained of low back 
pain since falling on ice one year before.  Asymptomatic 
mechanical low back pain was diagnosed.  A December primary 
care note includes a finding of possible sarcoidosis.  The 
report of the veteran's December 2001 service separation 
examination shows that audiometer testing revealed left ear 
pure tone thresholds, in dBs, of 5, 10, 10, 10, and 15 at the 
500, 1000, 2000, 3000, and 4000 Hz frequencies.  The veteran 
also complained of chronic chest pain, chronic back pain, 
chronic tinnitus of the right ear, migraine headaches, and 
chronic feet pain.  No left ear hearing loss was noted on 
January 2002 audiometry.  Chest pain and low back pain was 
diagnosed in January 2002.

In the course of a July 2002 VA neurological disorders 
examination the veteran complained of, beginning two years 
earlier, occasional sharp pain in the sternal area, worse 
with deep breathing and exercise.  He also complained of 
aching knees for the past three or four years.  He denied any 
specific prior injury.  He also complained of low back pain 
since falling in an awkward manner in 2001.  He added that he 
also had left shoulder pain for about two years, and denied 
injury to the left shoulder.

Examination showed normal heart sounds without murmur or 
gallop.  Lung sounds were normal, with no rales, rhonchi, or 
wheezes.  The veteran's bilateral knees were described as 
normal, with no swelling, instability, or tenderness.  The 
examiner reported that the veteran's lumbar spine appeared to 
be normal without any abnormal curvature, or muscle 
tenderness/spasm.  Axial loading did elicit complaints of low 
back pain.  The left shoulder exhibited full range of motion, 
normal strength, and the contours of the shoulder were noted 
to be normal and mirror the right shoulder.  The supplied 
diagnoses included chest wall pain without indication of 
cardiac or pulmonary involvement, normal bilateral knees, 
normal bilateral ankles, mechanical low back pain with normal 
examination, and normal left shoulder.  X-ray examination, 
conducted in July 2002, was noted to be unremarkable of the 
spine, shoulder, chest, knees, and ankles.  

At an August 2002 VA audiological evaluation the veteran gave 
a history of inservice noise exposure.  Examination revealed 
that his left ear pure tone thresholds, in decibels, were 10, 
10, 10, 30, and 20 decibels (dB) at the 500, 1000, 2000, 
3000, and 4000 hertz (Hz) frequencies.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear.  Left ear mild sensorineural hearing loss, 
consistent with noise-induced hearing loss, was diagnosed.  
The examination also reported that no tinnitus was 
identified.  

A June 2003 VA ECG (echocardiogram) report shows that the 
veteran gave a history of being told he had sarcoidosis, but 
then being informed he did not have such a disorder.  He 
reported frequent episodes of sharp chest pain, which 
included shortness of breath and diaphoresis.  The diagnosis 
was reports of chest pain.  The same day, in June 2003, a VA 
urgent care progress note shows that the veteran complained 
of a history of chronic sharp chest pain, but denied 
shortness of breath.  

A VA urgent care nursing note, dated in March 2004, shows 
complaints of low back pain.  Pain was diagnosed.  A March 
2004 VA X-ray report shows negative lumbosacral spine 
findings.  

A May 2004 VA physician note notes that the veteran 
complained of chronic lumbar back pain.  It was also noted 
that the veteran had gastroesophogeal reflux disorder (GERD) 
which had been present for a long time.  He also complained 
of intermittent headaches.  Examination (including 
respiratory, cardiovascular, chest, musculoskeletal, and 
neurological) was normal.  

Private medical records, dated in May and June 2005, includes 
diagnoses of some chest pain and shortness of breath, 
etiology unknown.  


A July 2005 letter from a private physician shows that he 
indicated that the veteran was seen for complaints of chest 
pain and shortness of breath.  The physician attributed the 
veteran's complaints of shortness of breath ("dyspnea") to 
obstructive sleep apnea syndrome, and his chest pain 
complaints "probably" to the veteran's GERD disorder.  

An April 2006 VA cardiology note includes a diagnosis of 
chest pain.  

Laws and Regulations

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  If a condition noted during service was not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


In hearing loss cases, regulations provide that for the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

Analysis

Sarcoidosis, Chest Pain, and Shortness of Breath

As noted above, the veteran, during his military service, 
complained of atypical chest pain in August 2001; CT 
examination showed normal chest findings.  In August 2001, a 
diagnosis of atypical chest pain was provided; the examiner 
opined that he doubted a cardiac-related etiology.  Stress 
testing accomplished in August 2001 reported no symptoms of 
chest pain or shortness of breath.  Costochrondritis and 
atypical chest pain were both diagnosed in October 2001 -- no 
etiology was found.  Chest pain and dyspnea on exertion were 
diagnosed in December 2001.  In December 2001, a primary care 
note included a finding of "possible" sarcoidosis.  The 
Board observes that the veteran, at his July 2006 hearing 
conducted by the undersigned, essentially acknowledged that 
sarcoidosis had not been diagnosed.  See page three of 
transcript.  The veteran complained of chronic chest pain in 
the course of his December 2001 service separation 
examination, but a chest-related disability was not provided.  


As also noted above, in July 2002 the veteran complained of 
experiencing occasional sharp pain in the sternal area, worse 
with deep breathing and exercise.  He noted that the pain had 
been occurring for the past two years.  Chest wall pain 
without indication of cardiac or pulmonary involvement was 
diagnosed.  

Also, private medical records, dated in May and June 2005, 
includes diagnoses of some chest pain and shortness of 
breath, etiology unknown.  

Significantly, a July 2005 letter from a private physician 
shows that the veteran was seen for complaints of chest pain 
and shortness of breath.  The physician attributed the 
veteran's complaints of shortness of breath ("dyspnea") to 
obstructive sleep apnea syndrome, and his chest pain 
complaints "probably" to the veteran's GERD disorder.  
Concerning the reference to GERD, at his July 2006 hearing, 
the veteran testified that during his military service he had 
right-sided chest pain which went up his throat to his mouth 
area.  See page 25 of transcript.  He added that his problems 
with shortness of breath occurred during physical training.  
See page 26 of transcript.  

Postservice medical records, as discussed above, also note 
complaints of chest pain; however, none go to relate any 
diagnosed disability to the veteran's period of service.  Of 
note, at his July 2002 VA neurological examination a 
diagnosis of chest wall pain "without indication of cardiac 
or pulmonary involvement."

However, as indicated above, Congress has specifically 
limited entitlement to service connection for a disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In this case, in the 
absence of competent evidence that the veteran currently 
suffers from sarcoidosis, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  Where the proof is insufficient 
to establish a present disability there could be no valid 
claim for service connection.  Id.


Also, the veteran's complaints of shortness of breath or 
chest pain have not been attributed by a medical professional 
to the veteran's military service.  In fact, a private 
physician, in July 2005, attributed the veteran's complaints 
of shortness of breath to obstructive sleep apnea syndrome, 
and his chest pain complaints "probably" to the veteran's 
GERD disorder.  The Board observes that service connection 
has not been established for GERD.  Also, and significantly, 
the Board also points out that pain, alone, does not 
constitute a disability for service connection purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
sub nom. Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board has reviewed the complete evidentiary record.  
While there is evidence of current complaints of chest pain 
and shortness of breath, and while the veteran complained of 
similar symptoms during his period of service, without 
competent evidence linking a currently claimed disability to 
service, the benefit sought on appeal cannot be granted.  The 
claim is therefore denied.

Left Ear Hearing Loss

In this case, the service medical records do not reveal any 
evidence of left ear hearing loss.  Indeed, left ear hearing 
loss, as that term is defined by VA, has never been 
diagnosed.  There is no competent evidence to the contrary.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, supra.  
See also Brammer, supra.  Further, while left ear 
sensorineural left ear hearing loss was diagnosed in August 
2002, and while the examiner described the sensorineural 
hearing loss as being "noise induced," nevertheless, as 
indicated, a diagnosis of left ear hearing loss, as defined 
by VA (see 38 C.F.R. § 3.385), is not of record.  As such, 
the claim must be denied.  


Tinnitus

Despite the appellant's claim to the contrary, there is no 
competent medical evidence of record that he currently has 
tinnitus.  To this, at his August 2002 VA audio examination, 
the examiner noted that "[n]o tinnitus was identified."  
Subsequent postservice medical records, both VA and private, 
and dated from 2002 to 2006, fail to provide a diagnosis of 
tinnitus.  The veteran also testified in July 2006 that he 
had not been diagnosed with tinnitus.  See page eight of 
transcript.  

In the absence of competent evidence of a present disability 
there can be no valid claim.  Brammer, supra.  

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present.  In the absence 
of a current disability, as defined by governing law, the 
claim must be denied.

Bilateral Knee Disorder

A review of the service medical records reveals no complaints 
or findings pertaining to a bilateral knee disorder.  While 
the veteran complained of such a disorder in the course of 
his July 2002 VA neurological examination, examination showed 
that examination of the veteran's knees was normal.  Further, 
postservice VA and private medical records, dated from 2003 
to 2006, make no mention of any bilateral knee-related 
complaints or diagnoses.  

In essence, a bilateral knee disorder has not been diagnosed.  
In the absence of proof of a present disability, there cannot 
be a valid claim of service connection.  See Brammer, supra.  
The claim is therefore denied.

Bilateral Ankle Disorder

The service medical records, as noted above, include findings 
of a left ankle sprain in June 1994.  An ankle disorder was 
not diagnosed in the course of his December 2001 service 
separation examination.  


While he provided a history of ankle swelling in the course 
of his July 2002 neurological examination, clinical 
examination of his ankles, including an X-ray study, revealed 
normal bilateral ankle findings.  Further, postservice VA and 
private medical records, dated from 2003 to 2006, make no 
mention of any complaints or diagnoses concerning the ankles.

In this case, a bilateral ankle disorder has not been 
diagnosed.  In the absence of proof of a present disability, 
there cannot be a valid claim of service connection.  See 
Brammer, supra.  The claim is therefore denied.

Low Back Disorder

During his military service the veteran complained of back 
pain in September 1996.  No back pathology was shown on 
examination.  In December 2001, he complained of low back 
pain as a result of falling on ice.  Asymptomatic mechanical 
low back pain was diagnosed.  The report of the veteran's 
December 2001 service separation examination shows that he 
complained of chronic back pain, and low back pain was later 
diagnosed in January 2002.  

In this case, a review of the post service medical records, 
as discussed above, do include diagnoses of back pain.  See 
July 2002 VA neurology examination report and March 2004 VA 
urgent care nursing note.

However, as indicated above, Congress has specifically 
limited entitlement to service connection for a disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In this case, in the 
absence of competent evidence that the veteran currently 
suffers from a low back disability, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer, supra.  Significantly, the 
Board also points out that pain, alone, as discussed above, 
does not constitute a disability for service connection 
purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  


The Board has reviewed the complete evidentiary record.  
While there is evidence of current disorders manifested by 
back pain, and while the veteran was treated during his 
period of service for back pain, without competent evidence 
linking a current back disability to service, the benefit 
sought on appeal cannot be granted.  The claim is therefore 
denied.

Left Shoulder Disorder

The service medical records reveal no complaints or findings 
pertaining to a left shoulder disorder.  While the veteran 
complained of such a disorder in the course of his July 2002 
VA neurological examination, examination of the veteran's 
left shoulder was normal.  Further, postservice VA and 
private medical records, dated from 2003 to 2006, make no 
mention of any left shoulder-related complaints or diagnoses.  

In essence, a left shoulder disorder has not been diagnosed.  
In the absence of proof of a present disability, there cannot 
be a valid claim of service connection.  See Brammer, supra.  
The claim is therefore denied.

The Board has considered the veteran's assertions in 
connection with the claims on appeal.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
claimed disabilities are related to his military service, as 
a layperson without the appropriate medical training and 
expertise, he simply is not competent provide a probative 
(persuasive) opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In reaching these decisions the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sarcoidosis, chest 
pain, and shortness of breath is denied.  

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left shoulder 
disorder is denied.  


REMAND

Concerning the instant claim for entitlement to service 
connection for bilateral pes planus, the Board initially 
notes that he was diagnosed with "mild" and 
"nonsymptomatic" pes planus at his May 1993 service 
enlistment examination, and with "moderate" pes planus in 
the course of his December 2001 service separation 
examination.  However, during service, he was only shown to 
have been treated on one occasion, in June 1994 for left foot 
complaints, at which time left ankle sprain was diagnosed.  

Also, on VA neurological examination in July 2002, 
"moderately" severe bilateral flatfeet was diagnosed.  A 
May 2004 VA physician note addendum notes findings of pes 
planus.

The veteran essentially claims that his pre-existing pes 
planus was aggravated during his military service.  See page 
three of transcript. 


The evidence of record lacks a medical opinion addressing the 
question of whether or not the veteran's pre-existing 
bilateral pes planus was aggravated by his period of service.  
A clarifying VA examination is therefore in order.  

As to the instant claim addressing entitlement to service 
connection for tension headaches (claimed by the veteran as 
migraine headaches - see VA Form 21-526, received in April 
2002), tension headaches were diagnosed during the veteran's 
period of service in August 1999.  He complained of migraine 
headaches during his December 2001 service separation 
examination.  On VA neurological examination conducted in 
July 2002, he reported having headaches for the past one and 
a half years, the symptoms of which did not include any 
nausea, vomiting, prodomeral symptoms, or auras.  Tension 
headaches were diagnosed.  The Board notes that the examiner 
in July 2002 opined that no symptomatology was present to 
support a diagnosis of migraine headaches.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  While mindful that the veteran was afforded a VA 
neurological examination in July 2002, at which time tension 
headaches was diagnosed, review of the examination report 
does not show that the examiner rendered an opinion as to 
whether the veteran's current tension headaches disorder was 
related to his period of service.  Thus, based upon the 
particular facts of this case, a VA examination is necessary 
to determine the veteran's current diagnosis and whether he 
has a tension headaches disability which is related to 
service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

As to his increased rating claim for his service-connected 
right ear hearing loss, the veteran was most recently 
afforded a VA audio examination in August 2002.  The Court 
addressed VA's duty to assist an increased rating claim in 
the case of Snuffer v. Gober, 10 Vet. App. 400 (1997).  In 
Snuffer, a veteran claimed an increased rating for a 
disability and was examined for such a disability by VA.  
Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.

In the present case, testimony elicited from the veteran 
during his Board hearing in July 2006 includes his assertion 
that his service-connected right ear hearing loss had 
essentially worsened since he was last examined by VA.  See 
page two of transcript.  In the interest of fairness and due 
process, the Board, therefore, finds that the veteran should 
be afforded a new VA audio examination to more accurately 
access the current severity of his service-connected right 
ear hearing loss.  

Accordingly, this matter is REMANDED for the following 
development and consideration:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish a) disability ratings and 
effective dates for the service 
connection claim on appeal, and b) an 
effective date for the increased rating 
claim on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The appellant should be afforded a VA 
orthopedic examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner for review.  The 
examiner is to indicate if pes planus, of 
either or both feet, is currently 
diagnosed.  If so, the examiner must 
opine as to whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the disorder was incurred or 
aggravated during the appellant's 
military service.  If any diagnosed pes 
planus disorder was permanently 
aggravated during the above referenced 
term, the examiner must opine whether the 
increase in disability was due to the 
natural progress of the disease.  A 
complete rationale for any opinion should 
be provided. 

3.  The veteran should also be scheduled 
for a VA neurological examination to 
ascertain the nature, extent, and 
etiology of his headaches disorder.  The 
claims folder and a copy of this remand 
must be provided to the examiner for 
review.  The examiner must provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
headaches disability, if any, is related 
to any incident documented in the 
veteran's service medical records, or is 
otherwise related to his active service.  
A complete rationale for any opinion 
should be provided.

4.  Thereafter the RO should arrange for 
a VA audiological examination of the 
veteran to determine the extent and 
severity of his service-connected right 
ear hearing loss.  All indicated studies 
should be performed.  In accordance with 
the latest AMIE worksheets for rating 
hearing loss, the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any right ear hearing loss.  The 
rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
should be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for bilateral pes planus and tension 
headaches and for entitlement to an 
initial compensable rating for the 
service-connected right ear hearing loss.  
Concerning the increased rating matter 
being remanded, the RO should also 
consider whether "staged" ratings are 
appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any benefit sought 
on appeal remains denied, the veteran 
should be provided with a supplemental 
SOC (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time for response 
should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


